Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.366   Page 1 of 13




                          United States District Court
                          Eastern District of Michigan
                               Southern Division

United States of America,

            Plaintiff,                   Case No. 19-20100

            v.                           Hon. Nancy G. Edmunds

D- 2 Tamara Rose,

            Defendant.
___________________________________/

                  Government’s Sentence Memorandum

      In the summer of 2017, Jermaine Matthews advised a DEA CS after

providing him a sample of counterfeit oxycodone pills and that he believed to

be a would be Detroit drug distributor, that Matthews could provide “A

thousand, two thousand, three thousand, four thousand, five thousand,

whatever pills, at twelve (dollars each)". Ms. Rose, together with her

codefendants Jermaine Matthews and Donzell Coats, accomplished the

delivery of hundreds of pills containing the controlled substance fentanyl to

Matthews or his customers, through her own efforts and also by involving,

in some cases, unwitting family members.
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.367   Page 2 of 13




      Given Rose’s and the nature of the offenses, in this case the court

should impose a sentence, given the limited guideline range, of 60 months

followed by 3 years of supervised release.

                                  Background

      From at least August 2018 until March of 2019, Jermaine Matthews

was selling pills that appeared to be 30-milligram Oxycodone pills to what

he believed to be a drug distributor in the Detroit area. In reality, the pills

contained the controlled substance, fentanyl.

      Matthews was obtaining the pills from a Tamara Rose in Arizona and

having Rose ship the pills to Michigan. A confidential source working with

the DEA in Detroit was able to purchase over 1000 pills during a six month

period. Matthews sold the pills at price of between $12 and $15 per pills

and in an initial conversation with a CI, advised that he could, if desired,

obtain thousands of them.




                                        2
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20                  PageID.368      Page 3 of 13




Pills intercepted by DEA from Arizona sent at Rose’s direction to Michigan, seized from US Mail.


       On August 13, 2018, Matthews had made contact with an individual

who he gave sample Fentanyl laced Oxycodone pills with the suggestion that

the person could have his “people” try the pills and see if “they liked them”.

Matthews provided three pills to the man who was in fact a DEA

cooperating source (CS). In a call with Matthews shortly after the delivery,

the CS was advised that the pills differed in color to reflect their respective

strength and Matthews confirmed that they contained Fentanyl. He then

advised that he could get, "A thousand, two thousand, three thousand, four

thousand, five thousand, whatever" pills, "At twelve(dollars)".




                                                    3
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.369   Page 4 of 13




      On August 17, 2018, Matthews delivered 300 pills to the CS and

discussed other drugs that he could obtain for the CS to sell. Later

purchases totaled over 600 pills. On September 26, 2018, Matthews

negotiated the sale of 200 additional pills for $3000. Rose through the mail

regularly sent the pills. In September 2018, the DEA placed a tracking

device on ROSE’s overnight packages shipped by the United States Postal

Service (USPS) from Arizona to Michigan. During several occasions,

authorities observed ROSE drop off packages destined for Rackham Drive,

Southfield, Michigan (her mother’s residence) and other locations within the

Detroit area. Throughout the course of their investigation, the DEA

determined multiple packages were mailed to his address from ROSE. On

September 28, 2018 the DEA, while conducting surveillance, observed Rose’s

mother and daughter as well as Jermaine Matthews 69 year old aunt, all

unwittingly assisting in the ultimate delivery of pills to the DEA CS.

      A later delivery of pills was intercepted by DEA. When the CS

contacted Matthews, he was passed on to Defendant Rose, who assured the

CS that the pills would be located. She further advised that she was the

boss, he could contact her direct and could get the CS anything he needed.

On September 29, 2018 the CS was directed to pick the pills of from


                                        4
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.370   Page 5 of 13




Matthews’ 69 yr old aunt in Royal Oak. A grand jury indicted Rose with

Count I - conspiracy to distribute fentanyl, Counts 2 and 3, distribution of

fentanyl, and Count 5, use of a communication device in furtherance of drug

transaction, in violation of 21 U.S.C. § 846, 841(a)(1) and 843(b). (R. 1:

Indictment). Rose pled guilty on August 21, 2019 to Counts 1 and 5 of the

Indictment. Her sentencing hearing is scheduled for February 24, 2020.


      II. Sentencing Guideline Calculations/Relevant3553(a) Factors

      Pursuant to 18 U.S.C. §3553(a), Congress has provided relevant

objectives and factors to be considered by sentencing courts in imposing a

sentence sufficient, but not greater than necessary.

      Those objectives are: (1) the nature and circumstances of the offense,

and the history and characteristics of the defendant; (2) the need for a

sentence to reflect the basic aims of sentencing (including retribution,

deterrence, incapacitation, and rehabilitation); (3) the kinds of sentences

legally available; (4) the Sentencing Guidelines; (5) Sentencing Commission

policy statements; (6) the need to avoid unwarranted sentencing disparities

among defendants with similar records who have been found guilty of similar

conduct; and (7) the need for restitution.

      A.    The Advisory Guideline Range

                                        5
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.371   Page 6 of 13




      “This court and others have repeatedly held since Booker that district

judges can find the facts necessary to calculate the appropriate Guidelines

range using the same preponderance of the evidence standard that governed

prior to Booker.” United States v. Lacefield, 250 Fed. Appx. 670, 676 (6th Cir.

2007), citing United States v. Ferguson, 456 F.3d 660, 665 (6th Cir.2006)

(citing, inter alia, United States v. Stone, 432 F.3d 651, 654-55 (6th Cir.2005).

      In United States v. Gall, 552 U.S. 38, 41 (2007), the United States

Supreme Court provided a template for sentencing proceedings in the district

court. The Court held that a district court should begin sentencing

proceedings by correctly calculating the applicable guidelines. Id. at page 47.

The Court also held that while the district court should begin all sentencing

proceedings by correctly calculating applicable Guidelines range, after doing

so, both parties should be provided an opportunity to argue for whatever

sentence they deem appropriate. Finally, the court should then consider all

the statutory factors under §3553(a) to determine whether they support the

sentence requested by either party prior to imposing sentence.

      The Rule 11 Plea agreement between the government and Ms. Rose

contemplated an advisory sentencing guideline range of 46-57 months,

however the 60-month mandatory minimum required because of the amount


                                        6
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.372   Page 7 of 13




of controlled substances involved makes that term the effective guideline

range. The Government requests that the Court accept the plea agreement

between the parties.

       B.    Sentencing Factors in 18 U.S.C. § 3553(a)

     1.    Imposition of a Sentence; Nature and Circumstances of the
Offense and the History and Characteristics of the Defendant; 18 U.S.C. §
3553(a)(1)


            Circumstances of the Offense

      The nature and circumstances of these offenses are detailed in Section

I above and in the Presentence Report prepared by the United States

Probation Department. Additional aspects of the offense are below. The

government also respectfully requests that the court consider the nature and

characteristics of the defendant, Mr. Matthews.

            Defendant’s History and Characteristics

      The Presentence report reveals that Ms. Rose was childhood was

unconventional but among members of a loving and supportive family. She

reports that her later childhood and adolescence included a number of sexual

assaults. More recently, Ms. Rose has been impacted by the loss of a number

of family members including her father.




                                        7
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.373   Page 8 of 13




      With respect to her criminal history, Mr. Rose’s prior criminal conduct

is limited to a 2004 conviction for a drunk driving and cocaine related offense.

    2.   Seriousness of the Offense, Promoting Respect for Law,
and Providing Just Punishment; 18 U.S.C § 3553(a)(2)(A)

      Equally as important in determining the appropriate sentence as the

circumstances of her personal history and prior conviction is the seriousness

of the crime. The offense is societal and causing greater damage each year.

There are no overt acts of violence charged against the defendants in this case.

However, felony conduct involving the distribution and illegal sale of

narcotics, particularly fentanyl, is serious. Mr. Rose, for her personal gain,

was content to contribute to the ongoing opioid epidemic in the United States.

Clearly, the conduct even carries ramifications beyond just the conspiracy nd

shipping the pills as individuals, families and communities are physically

harmed through drug dependency and addiction.

      Clearly, narcotics trafficking continues to destroy the lives of those

addicted to illegal drugs. It also can destroy the lives of defendants who

commit these crimes. The families of the addicts/customers are impacted both

financially and emotionally. For the defendant, as in many cases, the choice

to make money or to enable her own drug use, for whatever benefit it may

have provided in the short run, ended badly for everyone involved. Beyond

                                        8
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.374   Page 9 of 13




that, Ms. Rose knows the personal impact of drug abuse and repercussions

given her maltreatment at the hands of a drug dealer. Nevertheless, being

aware of the possible repercussions of her actions, and by assisting drug

addicted users continue their addiction and suffer from that use is difficult to

comprehend. It is, however, the choice that Ms. Rose made.

      Distribution of illegal, destructive drugs in a community causes damage

to that community. “If a criminal defendant possesses an illegal substance

with the intent to distribute that substance to others, unquestionably there

are victims. The lack of an identifiable person in this case does not equate to

a completely “victimless” crime. …. Society as a whole is the victim when

illegal drugs are being distributed in its communities.” United States v. Green,

532 F.3d 538, 549 (6th Cir. 2008); United States v. Hodges, 641 F. App'x 529,

532 (6th Cir.), cert. denied, 137 S. Ct. 134, 196 L. Ed. 2d 104 (2016).

      A sentence that provides just punishment for Ms. Rose will hopefully

convince her that the choice to engage in drug crime will neither be tolerated,

nor can it be any part of her future beyond his incarceration. It will also

hopefully encourage others to respect the law over whatever personal benefit

they hope to derive through drug distribution.

            3.    Deterrence; 18 USC §3553(a)(2)(B)


                                        9
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.375   Page 10 of 13




       The second consideration of 3553(a) is the need to deter continued

 conduct of this type by the defendant and to deter such conduct by others. The

 conduct engaged in by defendant Rose involved a combined effort with others

 to obtain drugs and make them available for additional distribution.           The

 addictive nature of the substance involved highlights the need for

 consideration of an initial sentence that provides a deterrent message to

 others. Certainly, the mandatory minimum for the distribution charge is

 statutorily required to provide that message. “General deterrence . . . is one

 of the key purposes of sentencing. . . .” United States v. Walker, 844 F.3d 1253,

 1257–58 (10th Cir. 2017); United States v. Medearis, 451 F.3d 918, 920 (8th

 Cir. 2006); see also United States v. Milo, 506 F.3d 71, 76 (1st Cir. 2007) (“The

 need to deter others is under federal law a major element in criminal

 sentencing.”).

       Sentencing in the federal system has long contemplated the ability to

 provide both specific and general deterrence. United States v. Phinazee, 515

 F.3d 511 (6th Cir. 2008); see also United States v. Blackwell, 459 F.3d 739,

 774 (6th Cir. 2006), (affirming a defendant's sentence where the district court

 in its §3553 analysis stated that it doubted the defendant would ever engage

 in the conduct again, but that a primary sentencing factor was the need “to


                                        10
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.376     Page 11 of 13




 deter other similarly situated individuals from engaging in the conduct”). The

 government hopes that a sentence in the advisory guidelines will provide this

 clearly needed deterrence.

       4.    Protecting the Public; 18 U.S.C. §3553(a)(2)(C)

       As to protecting the public from further crimes of this defendant, the

 United States is hopeful that Ms. Rose will refrain from illegal activity ever

 again. For any period of time that she is incarcerated, that is minimized. Upon

 release, Ms. Rsoe will also be subject to a period of supervised release during

 which she will be subject to oversight by the probation department. The

 Government hopes that she will take advantage of all program assistance that

 is provided to her while she is incarcerated or through probation. Ms. Rose’s

 stated desire for self-improvement, if achieved, will further protect the public.

       III. Conclusion / Government Recommendation

             The   United     States   certainly   recognizes   the     ability   and

 responsibility of the Court to fashion a sentence within, or perhaps, outside

 of a particular sentencing guideline range. The balance between fashioning a

 sentence that accounts for all of the 3553(a) factors and is impacted by a

 mandatory minimum sentence is not a simple mathematical equation. The

 individual facets of each case have significant impact. In a case where there


                                         11
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.377   Page 12 of 13




 is a mandatory minimum, the court has a restricted framework within which

 to fashion a result. However, the offense here was serious. The controlled

 substances, sold and intended to be sold by Ms. Rose have a devastating

 impact on society, the people who illegally distribute the drugs and their

 families, and the people addicted to the drug and their families.

       Given all of the above considerations, the United States respectfully

 requests that the court consider all of the above and the mandatory minimum

 in this case and impose a sentence for Ms. Rose that is sufficient, to punish

 her for her conduct. Further that her sentence be followed by the required

 term of supervised release.

                               Matthew Schneider
                               United States Attorney

                               s/John N. O’Brien II__
                               John N. O’Brien II
                               Assistant United States Attorney
                               211 W. Fort St. Suite 2001
                               Detroit, MI 48226
                               (313) 226-9715
                               john.obrien@usdoj.gov




 Date: February 20, 2020




                                        12
Case 2:19-cr-20100-NGE-DRG ECF No. 80 filed 02/20/20   PageID.378   Page 13 of 13




                             Certificate of Service

        I certify that on February 20, 2020, I electronically filed the foregoing

  Sentencing Memorandum with the Clerk of the Court using the ECF

  system which will send notification of such filing to the following:


                                 Pamella Szydlak
                             Attorney for Defendant
                                   ---------------

                               /s/ John N. O’Brien II
                               John N. O’Brien II
                               Assistant United States Attorney
                               211 W. Fort Street, Suite 2001
                               Detroit, Michigan 48226
                               john.obrien@usdoj.gov
                               313-226-9715

  February 20, 2020




                                        13
